           Case 1:20-cv-00174-CCB Document 8-3 Filed 02/03/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      Baltimore Division

GP Global APAC Pte. Ltd.                             *

       and                                           *       Civil Action No. 20-cv-174-CCB

GP Global ARA BV,                                    *

       Plaintiffs,                                   *
                                                             IN ADMIRALTY
v.                                                   *

Dry Bulk Singapore Pte Ltd., et al.,                 *

       Defendant and Garnishee.                      *

       *       *       *       *       *      *      *       *       *      *       *       *

                  REQUEST TO SUPREME COURT OF SINGAPORE
               FOR JUDICIAL ASSISTANCE FOR SERVICE OF PROCESS

SENDER (Requesting Judicial Authority):

The United States District Court for the District of Maryland

AUTHORITY OF THE REQUESTED STATE:

Supreme Court for Singapore

PERSON TO WHOM EXECUTED REQUEST IS TO BE RETURNED:

Hon. Catherine C. Blake
United States District Court
 for the Southern District Maryland
101 W. Lombard Street
Baltimore, Maryland 21201

       The undersigned, the Honorable Catherine C. Blake, Judge of the United States District

Court for the District of Maryland, respectfully requests that you enter an Order for service of

process of a summons issued in a civil proceeding before this Court in the above captioned

matter. In support of this request, the undersigned applicant submits the following information:
         Case 1:20-cv-00174-CCB Document 8-3 Filed 02/03/20 Page 2 of 3



1.     Names and Addresses of the Parties and Their Representatives

Petitioners: GP Global APAC Pte. Ltd., 8 Temasek Boulevard, #24-03, Suntec Tower 3,
Singapore 038988

GP Global AVA BV, Wilhelminaplein 1, 16e verdieping, 3072DE Rotterdam, The Netherlands

Attorneys for Plaintiff: J. Stephen Simms, Simms Showers LLP, 201 International Circle, Suite
250, Baltimore, Maryland 21030, USA

Defendant: Dry Bulk Singapore Pte Ltd., 1 Robinson Road, AIA Tower, Singapore SG 049246

2.     Nature and Summary of Proceedings and Summary of Facts

       This case is an admiralty case pursuant to 28 U.S.C. § 1333. The initial claim is for

breach of maritime contract for the purchase of marine fuel (“bunkers”) for the M/V AMIS

INTEGRITY (the “Vessel”). The Dry Bulk Singapore, as head charterer of the Vessel, ordered

499.129MT of bunkers from GP Global APAC Pte Ltd. The bunkers were delivered to the

Vessel on May 31, 2019 at Singapore. GP Global APAC Pte Ltd issued its invoice in the amount

of $228,601.08 to Dry Bulk Singapore on June 1, 2019. Payment was due July 1, 2019.

              On July 3, 2019, Dry Bulk Singapore, as head charterer of the Vessel, ordered

100.039MT of bunkers from GP Global ARA BV. The bunkers were delivered to the Vessel on

July 5, 2019 at Cape Town, South Africa. GP Global ARA BV issued its invoice in the amount

of $50,419.66 to Dry Bulk Singapore on July 5, 2019. Payment was due August 4, 2019.

       Dry Bulk Singapore has not paid the outstanding and overdue invoices due GP Global

ARA and APAC. To date, Dry Bulk Singapore owes GP Global ARA BV $70,419.66 and GP

Global APAC Pte Ltd $70,419.66, which includes principal, contractual interest, attorneys’ fees

and costs.




                                                2
         Case 1:20-cv-00174-CCB Document 8-3 Filed 02/03/20 Page 3 of 3



3.     Judicial Act To Be Performed

       This letter respectfully requests that you enter an Order for service of process of the

summons issued in a civil proceeding before this Court in the above captioned matter.

4.     Request for Notification

       It is requested that the following persons be notified of the time and place of the

execution of this Request:

       (i)     J. Stephen Simms, Simms Showers LLP, 201 International Circle, Suite 250,
               Baltimore, Maryland 21030, USA

5.     Reciprocity

       The United States District Court for the District of Maryland wishes to express its

willingness to provide similar assistance to the judicial authorities of the Supreme Court for

Singapore should the need arise.

6.     Reimbursement

       The United States District Court for the District of Maryland wishes to express its

willingness to reimburse the judicial authorities of the Supreme Court for Singapore for costs

incurred in executing this Letter Rogatory.

Dated: _______, 2020.


                                              _________________________________________
                                              Catherine C. Blake
                                              United States District Judge




                                                 3
